Citation Nr: 0701008	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-12 237A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Cathie St. John-Ritzen, 
Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 14, 1973, to December 21, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes the 
veteran withdrew his claim for entitlement to service 
connection for an ankle injury by correspondence dated in 
June 2005 and that service connection was established for 
bronchiectasis in a June 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in August 2001 
and April 2005.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
October 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  

In this case, a review of the record shows the veteran 
requested a personal hearing at the RO in his April 2004 VA 
Form 9.  VA records show he was scheduled for a hearing in 
January 2006, but that he notified the RO he was unable to 
attend because of illness.  Although no response was 
apparently received from an RO request that the veteran and 
his attorney indicate any preference for a new scheduling 
date, there is no evidence the veteran was informed that a 
failure to respond would be construed as a withdrawal of his 
request for a hearing.  There is no indication that the 
veteran has withdrawn his request for a hearing.  

VA regulations provide, generally, that claimants have the 
right to a hearing upon request.  38 C.F.R. § 3.103(c) 
(2006).  Therefore, the Board finds additional development is 
required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a hearing at the RO as soon as it may 
be feasible.  

2.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


